Contrary to the defendant’s contentions, the record demonstrates that his written and oral waivers of his right to appeal were intelligently, knowingly, and voluntarily made (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Luster, 45 AD3d 866, 867 [2007]; People v Silent, 37 AD3d 625, 625 [2007]). Consequently, the defendant’s valid waiver of his right to appeal forecloses appellate review of his challenges to the procedures employed by the sentencing court in its determination regarding restitution (see People v Callahan, 80 NY2d 273, 280-281 [1992]; People v Chatmon, 46 AD3d 833, 833-834 [2007]; People v Caba, 238 AD2d 603 [1997]).
The defendant’s remaining contention is without merit. Mastro, J.E, Florio, Eng and Chambers, JJ., concur.